                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW MEXICO

In re:

STEPHEN GUAJARDO
ROBERTA GARCIA-GUAJARDO,

                        Debtors.
                                                                        Case No. 19-10540-TA13

               FIRST APPLICATION BY ATTORNEY FOR DEBTORS FOR
                  ALLOWANCE AND PAYMENT OF COMPENSATION

         COMES NOW Davis Miles McGuire Gardner, PLLC (Ron Holmes) (“Attorney”),

former attorney for the Debtors, and submits this application for allowance and payment of

compensation pursuant to Bankruptcy Code §§ 330, 503 and 507.

         In support of this Motion, Attorney states the following:

         1.     Commencement of the Bankruptcy Case. On March 13, 2019, Debtors filed a

voluntary petition for relief under Chapter 13 of the United States Bankruptcy Code. An order

for relief on the petition was entered the same date as a matter of course. The case was has not

yet been confirmed.

         2.     Debtors’ Employment of Attorney.          Pursuant to local practice, employment

applications are unnecessary for Chapter 13 Debtors’ attorneys. Debtors employed Attorney to

represent them in all aspects of this bankruptcy case.

         3.     Prior Fee Applications by Debtors’ Counsel; Prior Compensation Received. This

application is Attorney’s first and only application for compensation in this case. Attorney has

not applied for allowance of compensation in the preceding 120 days.            In this First Fee

Application Attorney seeks compensation for services rendered from April 1, 2019 through

present, in the amount of $9,810.40 consisting of $8,761.25 for fees, $359.20 for costs/filing fees




Case 19-10540-t13        Doc 67     Filed 08/14/19       Entered 08/14/19 07:28:07 Page 1 of 18
and $689.95 for gross receipts tax. The overall application therefore is for the total sum of

$9,608.67. Attorney’s billing statements are attached hereto as Exhibit A.

       4.      Services Rendered Were Actual and Necessary; Fee Charges are Reasonable.

Following its employment by Debtors, Attorney represented Debtors during the pendency of this

bankruptcy case. The services rendered and the costs and expenses incurred by Attorney on

behalf of Debtors during this First Fee Application Period, for which compensation is sought,

were actual and necessary. The amount charged for fees is reasonable based on the nature,

extent and value of the services and the amount of time spent providing the services. In addition,

the fee charged by Attorney on behalf of Debtors is consistent with the hourly rates charged by

attorneys with similar experience and expertise and similar to those charges for non-bankruptcy

related matters.

       5.      Itemization of Fees and Costs and Description of Services Rendered.            The

services provided by Attorney in this First Fee Application Period are set forth in detail on the

billing statements attached hereto as Exhibit A, which is incorporated herein by reference (the

“Billing Statements”). The attached Billing Statements are cumulative and show all items and

all charges for professional services, reimbursable costs and expenses; separately describes the

services rendered and hours worked by each individual each day for each specific task performed

during the First Fee Application Period; itemizes all expense charges; and, at the end of the

Billing Statements, summarizes the total hours and total charges. The accounting of services,

costs and expenses as set out in the Billing Statements is true and correct to the best of

Attorney’s knowledge, information and belief.

       6.      General Description of Services Rendered on Behalf of the Debtors. As more

fully set out in the attached Billing Statements, in general Attorney services rendered for the




Case 19-10540-t13       Doc 67    Filed 08/14/19     Entered 08/14/19 07:28:07 Page 2 of 18
Debtors during the First Fee Application Period have included, among other things: Preparation

and filing of schedules and statements; negotiations and dealings with creditors and the Trustee;

Pre-Confirmation litigation of the case including representation in a pending Adversary Action;

and attendance at multiple 341 meetings, compile information from client, review documents and

prepare Schedules, Statements and related pleadings including negotiations with secured

creditors and the Chapter 13 trustee. In addition, amendments were required regarding litigation

involving Debtors’ real property holdings.

        7.         Time Charged for Multiple Attorneys and Allocation of Responsibility. During

the First Fee Application Period, Attorney worked a total of 22.95 hours of attorney time and

19.4 hours of legal assistant time for professional services rendered on behalf of Debtors.

Notwithstanding this fact, if more than one attorney was involved in any task, only one attorney

billed the time.

        8.         Billings Rates, Time Billed and Rates for Other Charges.      During the Fee

Application Period, the billing rates charged for attorneys and legal assistants were charged at

Attorney’s normal and customary billing rates also charged to non-bankruptcy clients, as

follows:

                          HOURS BILLED            BILLING RATE
ATTORNEYS                 (PER HOUR)              BILLED                      AMOUNT

Ron Holmes                22.95                   $275.00                     $6,311.25

LEGAL                     HOURS BILLED            BILLING RATE
ASSISTANTS                (PER HOUR)              BILLED                      AMOUNT

Andrew Potter             19.4                    $125.00                     $2,263.00

Attorney, in accordance with its customary billing practices, also charged for costs and expenses,

including $0.15 per page for in-house photocopying, $0.50 per page for telecopies, and actual

out-of-pocket expenses for other expenses such as deposition transcripts, out of town travel,



Case 19-10540-t13          Doc 67    Filed 08/14/19   Entered 08/14/19 07:28:07 Page 3 of 18
postage, long distance telephone and overnight mail. Summary of hours spent by user attached

and incorporated hereto in Exhibit A.

       9.       Other Factors. Attorney also supports this First Fee Application with discussion

of various other factors, as follows:

       10.      Expertise and experience in the area of bankruptcy of the attorneys rendering

services to the Debtors. Before Attorney was retained by Debtors in August 2019, Attorney had

been practicing law for twenty-two years during which time he had handled Chapter 7, 11, 12

and 13 cases.     Between 1996 and 2019, Attorney handled thousands of bankruptcy cases.

Attorney’s hourly rate of $275.00 per hour is reasonable given the experience and expertise in

the area of bankruptcy. In the New Mexico bankruptcy community, hourly rates for attorneys

who regularly handle bankruptcy cases ranges from $150.00 per hour up to in excess of $375.00

per hour. Accordingly, the $275.00 per hour fee is a reasonable rate.

       11.      Method used to compute time charges. The minimum hourly billing was done in

increments of 1/10th (.10) of an hour, which is the smallest billing increment utilized by

attorneys.

       12.      Relative billing rates of attorneys for in-court and out-of-court hours. Given the

hourly rate of $275.00 per hour charged by Attorney, the billing rate was the same for in-court

and out-of-court work performed and services provided.

       13.      Difficulty of case dealt with by Attorney. This case involved not only the typical

issues accompanying most Chapter 13 bankruptcies, as amendments were required to Debtor’s

real property holdings. In addition, the Chapter 13 Trustee and Debtors’ secured parties have

contested and resisted Debtors’ efforts to reorganize their debts and perform the proposed




Case 19-10540-t13        Doc 67     Filed 08/14/19    Entered 08/14/19 07:28:07 Page 4 of 18
Chapter 13 bankruptcy case. Debtors are also defendants in a pending Adversary action under

cause number 19-1040-T.

         14.   Results Achieved and Benefit of the Results to the Estate. The services provided

were necessary to the administration, or beneficial at the time at which the service was rendered

toward the completion of this case, and getting this case prosecuted so that Debtors could

restructure their debts and allow creditors to receive either payment in full or partial payment on

their timely filed and allowed valid claims.       Services provided were performed within a

reasonable amount of time commensurate with the complexity, importance, nature of the

problems, issues and tasks addressed. Efforts to negotiate an agreement as to the valuation of

certain assets were essential to the estate which will ultimately result in assets to be included in

distributions by the Chapter 13 Trustee.

         15.   Services Rendered Solely for the Debtors; No Fee Sharing Arrangement. All

professional services for which allowance and payment of compensation is requested were

performed by Attorneys for the Debtors and not on behalf of any creditor or any other committee

or person. Attorney has not shared or agreed to share any compensation received or to be

received by it for services rendered in or in connection with this case with any person except

with employees of Attorney in the ordinary course of business.

         16.   Attorney Fees, Costs, and Tax are a Priority Administrative Claim. In the event

this case gets either converted or dismissed, Attorney shall be entitled to be paid the full amount

of Attorney’s priority administrative claim directly from the Trustee. Attorney requests this

Court to approve this First Fee Application and allow the claim as a Priority Administrative

Claim.




Case 19-10540-t13       Doc 67     Filed 08/14/19     Entered 08/14/19 07:28:07 Page 5 of 18
       WHEREFORE, Attorney respectfully requests that the Court allow, as a priority,

administrative expense, the sum of $9,810.40 for the Fee Application Period, consisting of fees

for professional services rendered in the amount of $8,761.25, plus $689.95 for gross receipts tax

and $359.20 for costs (postage and filing fee) leaving the balance of $9,810.40. Attorney further

requests that the Court authorize the Trustee to pay Attorney the entire unpaid balance of such

amounts upon distribution of estate funds.

                                                   Respectfully submitted,

                                                   DAVIS MILES MCGUIRE GARDNER, PLLC


                                                   s/submitted electronically
                                                   Ron Holmes
                                                   Attorney for Debtors
                                                   320 Gold Ave. SW, Suite 1111
                                                   Albuquerque, NM 87102
                                                   Telephone: (505) 268-3999
                                                   Facsimile: (505) 243-6448

                                  CERTIFICATE OF MAILING

        I hereby certify that a true and correct copy of the foregoing was transmitted via
electronic noticing to:


       Tiffany M. Cornejo courtemail@ch13nm.com, courtemailbu@ch13nm.com
       James C Jacobsen jjacobsen@nmag.gov, jotero@nmag.gov
       Eric Mark Sommer erics@sommerudall.com,
       shelbys@sommerudall.com;jvw@sommerudall.com;baf@sommerudall.com
       United States Trustee ustpregion20.aq.ecf@usdoj.gov

and was served by first class mail, postage prepaid on the following parties in interest:

       Stephen Guajardo and Roberta Garcia-Guajardo
       P.O. Box 602
       Belen, NM 87002-0602

       Estevan Sanchez
       P.O. Box 1984
       Santa Fe, NM 87504-1984




Case 19-10540-t13       Doc 67     Filed 08/14/19     Entered 08/14/19 07:28:07 Page 6 of 18
       Synchrony Bank c/o PRA Receivables Management, LLC
       PO Box 41021
       Norfolk, VA 23541

on this 14th day of August, 2019.

                                                     Electronically filed
                                                     Ron Holmes




Case 19-10540-t13      Doc 67       Filed 08/14/19   Entered 08/14/19 07:28:07 Page 7 of 18
                          Davis Miles McGuire Gardner, PLLC
                                                                               Listing
  Date                   Prof               Matter ID/Client Sort                           Activity Code   Component                Units         Price   Value
                                            Matter Description                                              Task Code
                                            Narrative
Component: Fees
    Statement Initials: AP
  04/24/2019             AP                 Review of filed Adversary Complaint and                         Fees                       4.00       125.00   500.00
                                            preparation of Answer [4.0]



  04/25/2019             AP                 Preparation of Answer to Adversary                              Fees                       1.00       125.00   125.00
                                            Complaint [1.0]
  04/26/2019             AP                 Preparation of Third Motion to Extend                           Fees                       0.60       125.00    75.00
                                            Deadline to File [.3]; Preparation of
                                            proposed stipulated Order on Third Motion
                                            [.3]
  04/26/2019             AP                 Preparation of bankruptcy petition                              Fees                       2.00       125.00   250.00
                                            documents [2.0]
  04/26/2019             AP                 Finalize, file and serve Answer to                              Fees                       0.60       125.00    75.00
                                            Adversary Complaint in bankruptcy court
                                            [.2]; Finalize, file and serve Motion to
                                            Extend Deadlines in bankruptcy court [.2];
                                            Correspondence with trustee regarding
                                            request for concurrence on proposed Order
                                            to Extend Deadlines [.2]
  04/26/2019             AP                 Correspondence with admin regarding file                        Fees                       0.20       125.00    25.00
                                            set up [.2]
  04/29/2019             AP                 Finalize and submit proposed 3rd Order to                       Fees                       0.20       125.00    25.00
                                            Extend Deadlines to bankruptcy court for
                                            entry [.2]
  05/03/2019             AP                 Preparation of bankruptcy petition                              Fees                       4.50       125.00   562.50
                                            documents [4.5]




          8/13/2019 3:06:36 PM          Case 19-10540-t13                      Doc 67   Filed 08/14/19        Entered 08/14/19 07:28:07 Page 8 of 18
         Search for: 30091-001 Search by: Matter ID Stage: (all) Type: (all)                     Page 1 of 11
                     Davis Miles McGuire Gardner, PLLC
                                                                          Listing
05/09/2019          AP                 Meeting with client to discuss documents                       Fees                        0.60       125.00    75.00
                                       and information needed for bankruptcy
                                       case [.6]



05/09/2019          AP                 Revisions to bankruptcy schedules and                          Fees                        2.00       125.00   250.00
                                       other supporting documents [2.0]



05/10/2019          AP                 Revisions to bankruptcy petition documents                     Fees                        0.80       125.00   100.00
                                       [.3]; Preparation of Amended Mailing List
                                       [.3]; Finalize, file and serve amended list in
                                       bankruptcy court [.2]



05/10/2019          AP                 Preparation of Late Notice to Additional                       Fees                        0.50       125.00    62.50
                                       Parties [.3]; Finalize, file and serve Late
                                       Notice in bankruptcy court [.2]



05/10/2019          AP                 Review of client documents and submission                      Fees                        0.40       125.00    50.00
                                       of required information to bankruptcy
                                       trustee [.4]




     8/13/2019 3:06:36 PM          Case 19-10540-t13                      Doc 67   Filed 08/14/19        Entered 08/14/19 07:28:07 Page 9 of 18
    Search for: 30091-001 Search by: Matter ID Stage: (all) Type: (all)                     Page 2 of 11
                     Davis Miles McGuire Gardner, PLLC
                                                                          Listing
05/10/2019          AP                 Review of file in preparation for upcoming                     Fees                        1.00        125.00     125.00
                                       meeting of creditors [.3]; Correspondence
                                       with client regarding requirements for
                                       meeting [.2]; Preparation of Notice of
                                       Deadline to Object to Motion for Valuation
                                       [.3]; Finalize, file and serve Notice in
                                       bankruptcy court [.2]




07/29/2019          AP                 Receipt and review of missing years of tax                     Fees                        0.60        125.00      75.00
                                       returns [.4]; Correspondence to bankruptcy
                                       trustee with missing documents [.2]




07/30/2019          AP                 Receipt and review of updated state tax                        Fees                        0.40        125.00      50.00
                                       returns with previously missing pages from
                                       client [.2]; Correspondence with attorney
                                       for NMTRD regarding filed tax returns [.2]




                                                                                                    Statement Initials: AP       19.40                 2,263.00
  Statement Initials: RH




     8/13/2019 3:06:36 PM         Case 19-10540-t13                       Doc 67   Filed 08/14/19        Entered 08/14/19 07:28:07 Page 10 of 18
    Search for: 30091-001 Search by: Matter ID Stage: (all) Type: (all)                      Page 3 of 11
                     Davis Miles McGuire Gardner, PLLC
                                                                          Listing
04/11/2019          RH                 Initial conference with client to discuss                      Fees                        1.25        275.00   343.75
                                       pending Bankruptcy filing; Review client's
                                       docket and brief review of Adversary action
                                       against client regarding same; Draft notes
                                       following meeting; [1.0]; Email to client
                                       with Bankruptcy worksheets and checklist
                                       [.25]




04/16/2019          RH                 Receive and review email from client with                      Fees                        0.50        275.00   137.50
                                       confirmation of filing of Motion to
                                       Continue deadline for filing schedules and
                                       statements and payment to trustee of $2000
                                       for first payment due under the plan [.20];
                                       Draft Entry of Appearance as counsel of
                                       record [.20]; File same with Court for
                                       entry [n/c]; Telephone call from client
                                       regarding appearance at 341 meeting
                                       without husband being present [.10]




04/17/2019          RH                 Prepare for and appear at 341 Creditor's                       Fees                        1.00        275.00   275.00
                                       meeting with Chapter 13 trustee T.
                                       Cornejo; Telephone call to client regarding
                                       non-appearance due to problems with
                                       vehicle and no creditors present at meeting
                                       [1.0]
04/23/2019          RH                 Receive and review email from opposing                         Fees                        0.20        275.00    55.00
                                       counsel T. Cornejo regarding proposed
                                       order to continue preliminary hearing on
                                       confirmation of Chapter 13 plan [.20];
                                       Email approval for same [n/c]




     8/13/2019 3:06:36 PM         Case 19-10540-t13                       Doc 67   Filed 08/14/19        Entered 08/14/19 07:28:07 Page 11 of 18
    Search for: 30091-001 Search by: Matter ID Stage: (all) Type: (all)                      Page 4 of 11
                     Davis Miles McGuire Gardner, PLLC
                                                                          Listing
04/24/2019          RH                 Receive and review multiple emails from                        Fees                        0.50        275.00   137.50
                                       client regarding missing documentation
                                       and answer to Adversary Complaint [.50]
04/26/2019          RH                 Receive and review multiple emails from                        Fees                        1.70        275.00   467.50
                                       and to client regarding remaining
                                       paperwork to be completed and deadline for
                                       same [.50]; Review, revise and finalize
                                       Third Motion to Extend time to file
                                       Schedules, Statements and Chapter 13 Plan
                                       [.25]; Review and finalize Answer to
                                       Complaint in Adversary action [.75];
                                       Receive and review email from Court
                                       setting scheduling conference in Adversary
                                       action on Chapter 13 docket day [.20]
05/03/2019          RH                 Receive and review Proof of claim filed by                     Fees                        0.10        275.00    27.50
                                       AAFES on unsecured claim [.10]
05/06/2019          RH                 Review Petition and schedules in                               Fees                        0.50        275.00   137.50
                                       preparation for meeting with client to
                                       review and sign same; Review client's
                                       supporting documentation including credit
                                       report and bank statements; Revise all
                                       [.50]
05/08/2019          RH                 Conference with client to review and sign                      Fees                        1.75        275.00   481.25
                                       Bankruptcy Schedules and Statements and
                                       Chapter 13 Plan; Revise same per client's
                                       instructions and supporting documentation
                                       [1.75]
05/09/2019          RH                 Receive and review multiple emails from                        Fees                        0.40        275.00   110.00
                                       client with additional creditors and income
                                       figures provided before filing remaining
                                       paperwork in case [.40]




     8/13/2019 3:06:36 PM         Case 19-10540-t13                       Doc 67   Filed 08/14/19        Entered 08/14/19 07:28:07 Page 12 of 18
    Search for: 30091-001 Search by: Matter ID Stage: (all) Type: (all)                      Page 5 of 11
                     Davis Miles McGuire Gardner, PLLC
                                                                          Listing
05/10/2019          RH                 Revise Chapter 13 Plan and Schedules and                       Fees                        1.40        275.00   385.00
                                       Statements per client's revisions [.75];
                                       Draft Notice of objection period for plan
                                       filed after Petition [.25]; Telephone call to
                                       Clerk's office regarding updated mailing
                                       matrix and need to include same for
                                       Chapter 13 plan notice [.20]; Review and
                                       approve Notice to Added creditors from
                                       original disclosure [.20]
05/15/2019          RH                 Receive and review secured Proof of claim                      Fees                        0.20        275.00    55.00
                                       filed by King Cross of Castleton London
                                       Bridge Community Association [.20]

05/15/2019          RH                 Prepare for and appear at 341 Creditor's                       Fees                        1.25        275.00   343.75
                                       meeting with Chapter 13 trustee T. Cornejo
                                       (clients appeared late because went to
                                       wrong courthouse); Conference with client
                                       regarding issues raised in meeting and
                                       additional documentation for same [1.25]

05/17/2019          RH                 Receive and review objection to                                Fees                        0.20        275.00    55.00
                                       confirmation of Chapter 13 plan by NMTR
                                       [.20]
05/20/2019          RH                 Receive and review Proof of claim filed IRS                    Fees                        0.20        275.00    55.00
                                       on estimated and priority claims based on
                                       2005 and other tax years [.20]
05/22/2019          RH                 Receive and review Proof of claim from                         Fees                        0.20        275.00    55.00
                                       Bennetts Creek Home Owners Association
                                       on unsecured claim [.10]; Receive and
                                       review Proof of claim from 6632 Telegraph
                                       Road as creditor on unsecured claim [.10]

05/22/2019          RH                 Receive and review email from trustee's                        Fees                        0.20        275.00    55.00
                                       office regarding missing 2018 State tax
                                       returns [.10]; Review file for same [.10]




     8/13/2019 3:06:36 PM         Case 19-10540-t13                       Doc 67   Filed 08/14/19        Entered 08/14/19 07:28:07 Page 13 of 18
    Search for: 30091-001 Search by: Matter ID Stage: (all) Type: (all)                      Page 6 of 11
                     Davis Miles McGuire Gardner, PLLC
                                                                          Listing
05/24/2019          RH                 Receive and review Proof of claim filed by                     Fees                        0.20        275.00    55.00
                                       Alicia Garcia as trustee for client's father's
                                       trust [.20]
05/30/2019          RH                 Receive and review objection to                                Fees                        0.20        275.00    55.00
                                       confirmation of Chapter 13 plan filed by
                                       Chapter 13 trustee [.20]
06/03/2019          RH                 Receive and review objection to                                Fees                        0.20        275.00    55.00
                                       confirmation of Chapter 13 plan filed by
                                       Anita Garcia [.20]
06/04/2019          RH                 Prepare for and appear at Bankruptcy Court                     Fees                        1.30        275.00   357.50
                                       for preliminary hearing on confirmation
                                       with Judge Thuma and opposing counsel E.
                                       Sommer, J. Jacobsen and T. Cornejo [1.0];
                                       Telephone call to client regarding need for
                                       proof of insurance on property and no lapse
                                       in same since owned [.30]

06/04/2019          RH                 Receive and review email from client                           Fees                        0.45        275.00   123.75
                                       regarding past history and client's
                                       resistance to list secured party as loss payee
                                       [.20]; Reply by email regarding same and
                                       reasons for listing secured party [.25]

06/06/2019          RH                 Reply by email to client's request for copies                  Fees                        0.20        275.00    55.00
                                       of all filed claims [.20]




     8/13/2019 3:06:36 PM         Case 19-10540-t13                       Doc 67   Filed 08/14/19        Entered 08/14/19 07:28:07 Page 14 of 18
    Search for: 30091-001 Search by: Matter ID Stage: (all) Type: (all)                      Page 7 of 11
                     Davis Miles McGuire Gardner, PLLC
                                                                          Listing
06/11/2019          RH                 Receive and review email from client with                      Fees                        1.30        275.00   357.50
                                       Insurance binder showing mortgagee as
                                       additional insured [.10]; Exchange
                                       multiple emails from and to client
                                       regarding fees paid to Jason Cline and stop
                                       payment for same [.90]; Email to opposing
                                       counsel E. Sommer with insurance proof
                                       [.10]; Telephone call from opposing
                                       counsel regarding same and possible
                                       settlement for all matters and mortgage for
                                       property versus Real Estate Contract [.20]
06/13/2019          RH                 Receive and review email from opposing                         Fees                        0.20        275.00    55.00
                                       counsel E. Sommer regarding change to
                                       insurance policy to properly name title
                                       owner of home [.10]; Email to client
                                       regarding same [.10]
06/14/2019          RH                 Receive and review multiple emails to and                      Fees                        0.40        275.00   110.00
                                       from client regarding insurance coverage
                                       and loss payee for opposing party [.20];
                                       Reply to client regarding same [.20]

07/17/2019          RH                 Receive and review email from client                           Fees                        0.45        275.00   123.75
                                       regarding missing tax returns and excuses
                                       for not completing same [.20]; Reply to
                                       client regarding same and new deadline for
                                       submitting same [.25]
07/22/2019          RH                 Draft Motion to withdraw as counsel of                         Fees                        0.75        275.00   206.25
                                       record and Notice of deadline to object to
                                       same [.75]
07/25/2019          RH                 Draft response to fee application by Jason                     Fees                        0.40        275.00   110.00
                                       Cline[.40]; File same with Court for entry
                                       [n/c]




     8/13/2019 3:06:36 PM         Case 19-10540-t13                       Doc 67   Filed 08/14/19        Entered 08/14/19 07:28:07 Page 15 of 18
    Search for: 30091-001 Search by: Matter ID Stage: (all) Type: (all)                      Page 8 of 11
                     Davis Miles McGuire Gardner, PLLC
                                                                          Listing
07/26/2019          RH                 Draft and revise fee application; Draft 21                     Fees                        1.00        275.00   275.00
                                       day notice of objection deadline for same;
                                       Revise and finalize billing statements for
                                       attachment to applicatoin; Download
                                       mailing matrix from court; Review file
                                       [1.0]
07/31/2019          RH                 Receive and review letter from opposing                        Fees                        0.50        275.00   137.50
                                       counsel E. Sommer regarding proposed
                                       offer of settlement for client's review [.25];
                                       Email to clients regarding same and
                                       request for comment [.25]
07/31/2019          RH                 Receive and review reply filed by Jason                        Fees                        0.55        275.00   151.25
                                       Cline regarding fee application [.20];
                                       Receive and review Order granting fee
                                       application despite response filed by clients
                                       [.10]; Email to Jason Cline regarding same
                                       and request to immediately set aside
                                       judgment [.25]
08/06/2019          RH                 Receive and review lenghtly email from                         Fees                        1.20        275.00   330.00
                                       client regarding reasons for rejecting offer
                                       of settlement from opposing party [.25];
                                       Reply by email regarding same including
                                       legal analysis for faulting reasoning in
                                       clients' impressions on inheritances and
                                       advice to accept offer of settlement [.75];
                                       Further discussion via email on trust from
                                       father and appeals from same [.20]




     8/13/2019 3:06:36 PM         Case 19-10540-t13                       Doc 67   Filed 08/14/19        Entered 08/14/19 07:28:07 Page 16 of 18
    Search for: 30091-001 Search by: Matter ID Stage: (all) Type: (all)                      Page 9 of 11
                       Davis Miles McGuire Gardner, PLLC
                                                                            Listing
  08/08/2019          RH                 Receive and review objection to Motion to                      Fees                       1.10        275.00     302.50
                                         withdrawal from representation filed by
                                         client [.20]; Receive and review email
                                         from client regarding provisions of trust
                                         and will of father; Review trust and will
                                         provisions for strength of case against step
                                         mother [.40]; Email to cient regarding
                                         position on same and setting motion to
                                         withdraw from representation [.50]
  08/13/2019          RH                 Draft and revise fee application; Draft 21                     Fees                       1.00        275.00     275.00
                                         day notice of objection deadline for same;
                                         Revise and finalize billing statements for
                                         attachment to applicatoin; Download
                                         mailing matrix from court; Review file
                                         regarding same [1.0]
                                                                                                     Statement Initials: RH       22.95                 6,311.25
                                                                                                          Component: Fees         42.75                 8,574.25
Component: Filing
    Statement Initials:
  05/10/2019                             Paid To: Holmes, Ron                                           Filing                     1.00         31.00      31.00

                                                                                                         Statement Initials:       1.00                   31.00
                                                                                                         Component: Filing         1.00                   31.00
Component: Postage
    Statement Initials:
  05/10/2019                             Postage                                                        Postage                    1.00         74.75      74.75

  08/13/2019                             Postage                                                        Postage                    1.00         61.60      61.60

                                                                                                         Statement Initials:       1.00                  136.35
Component: copies
    Statement Initials:




       8/13/2019 3:06:36 PM         Case 19-10540-t13                       Doc 67   Filed 08/14/19       Entered 08/14/19 07:28:07 Page 17 of 18
      Search for: 30091-001 Search by: Matter ID Stage: (all) Type: (all)                     Page 10 of 11
                       Davis Miles McGuire Gardner, PLLC
                                                                            Listing
  05/10/2019                             Copies (1,035)                                                 copies                  1,035.00            0.15      155.25

  08/13/2019                             Copies (244)                                                   copies                   244.00             0.15       36.60

                                                                                                         Statement Initials:
                                                                                                        Component: copies
                                                                                                       Component: Postage
Component: Tax
    Statement Initials:
  04/30/2019                                                                                            Tax                         1.00       196.19         675.22


                                                                                                          Component: costs                                  1,034.42
                                                                                                             Grand Total:      1,083.75                    $9,608.67




       8/13/2019 3:06:36 PM         Case 19-10540-t13                       Doc 67   Filed 08/14/19       Entered 08/14/19 07:28:07 Page 18 of 18
      Search for: 30091-001 Search by: Matter ID Stage: (all) Type: (all)                     Page 11 of 11
